DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed December 20, 2021, has been entered.  Claims 1, 2, 5, 8, 10, 11 and 13-17 are currently pending in the application.  Claims 1, 2 and 14-16 are withdrawn from consideration as being drawn to a non-elected invention.  Election was made without traverse in the response filed January 14, 2020. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 8, 10, 11, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura (JP2002306079A machine translation) in view of Arbuckle (“Ice cream, 2nd Edition” The AVI Publishing Group 1972, pp. 35-37, 40, 41, 264, and 266) and Ummadi et al. (WO 2014/086967).
Ogura teaches of a frozen confection which is in the form of ice cream (abstract; [0018]), which was a known frozen aerated confection.  Ogura teaches that the confection contains 0.1-20%, preferably 0.3-10% starch selected from a preferred group including tapioca starch or processed starches thereof; and 0.01-5% of a stabilizer selected from one or more of a preferred group including pectin (abstract; [0010-0013]; claim 2).  Ogura teaches that to improve flavor release, the confection additionally contains hemicellulose which is an ingredient derived from a natural origin and enzymatically processed [0007, 0014 and 0015].  Ogura teaches that the confection is processed through conventional means with the exception of the inclusion of the required ingredients discussed above [0022].
Regarding the confection as comprising a stabilizer system consisting of the starch and pectin as recited in claim 5, the claimed limitation is considered a product by process limitation as it limits the order in which the ingredients are combined, and thus is a process step; as the product claimed is the frozen confection comprising a stabilizer system, the claim limitation which recites the stabilizer system as consisting of tapioca starch and pectin limits a component within the claimed product, but does not appear to limit the claimed product itself which comprises the named ingredients.  Thus, as the instantly claimed product is an aerated confection with a stabilizer system consisting of pectin and starch by teaching of a confection comprising pectin and starch the prior art is considered to encompass or at least make obvious the product as claimed.  To switch the order of performing process steps, i.e. the order of the addition of the ingredients into the final mixture, would be obvious absent any clear and convincing evidence and/or arguments to the contrary (MPEP 2144.04 [R-1]).  “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”
Regarding starch and pectin as the only stabilizers in the confection as recited in claim 5, as Ogura teaches that the ice cream comprises starch in combination with stabilizers which are taught to be preferably used alone (or in combination), and which are taught to be selected from the group including pectin [0011], the use of starch and pectin alone would have been a clear and obvious suggestion of the prior art.  To use starch in combination with one stabilizer alone is a direct teaching of the art, as is the use of a stabilizer selected from the group including pectin.  It would have been obvious and well within the purview of one of ordinary skill in the art to make the product of 
Regarding the tapioca starch as native tapioca starch as recited in claim 11, as Ogura teaches a product comprising starches or processed starches thereof [0010], the teachings of the prior art encompass or at least make obvious the use of tapioca starch in its native or modified/processed forms.
Ogura is silent to the confection as aerated to 95-135% as recited in claim 5, preferably from 100-126% as recited in claim 17; to the solids content of the frozen confection as 35-45% as recited in claim 5; to the confection as consisting of only natural ingredients as recited in claim 5; to the confection as free of egg as recited in claim 8; to the fat content of the confection as 3.0-11.0% as recited in claim 10; and to the confection as comprising a pH adjusting agent to adjust to a pH of 5.0-6.5 as recited in claim 13.
Regarding the confection as aerated to 95-135% as recited in claim 5, preferably from 100-126% as recited in claim 17, as discussed above Ogura teaches of a frozen confection which is in the form of ice cream and which can be made through conventional processes.  Arbuckle teaches that overrun is the amount of air incorporated into the product, which was regulated to give proper body, texture and palatability and that ice cream had an overrun of 70-100% (pp. 264, 266).  Ummadi teaches of an ice cream product which is made with a desired overrun, which is generally 20-150% (p. 7 lines 13-15, 29-30; p. 16 lines 15-20).  As Ogura teaches of ice cream made by conventional means, it would have been obvious for the ice cream product of Ogura to 
Regarding the solids content of the frozen confection as 35-45% as recited in claim 5, as discussed above Ogura teaches of a frozen confection which is in the form of ice cream and which can be made through conventional processes.  Arbuckle teaches that commercial ice cream products were known to have a solids content as low as 26% and as high as 41% (p. 35 Table 4.1).  Arbuckle teaches that total solids replace the water in the mix, thereby increasing the nutritive value and viscosity, and improve the body and the texture of ice cream, but that too many solids, usually above 40-42% produces a heavy and soggy product (pp. 40-41, “Total Solids”).  Thus it would have been obvious to one of ordinary skill in the art for the ice cream product of Ogura to have a known solids content of about 26-41% as was conventionally known in order to produce a product with improved body, texture and nutrition but that was not soggy in view of the teachings of Arbuckle.  Furthermore, to adjust the solids content of the composition to obtain the desired results would have been obvious to one of ordinary skill in the art in view of the teachings shown in Arbuckle.
Regarding the confection as consisting of only natural ingredients as recited in claim 5, Ummadi teaches that consumers were increasingly concerned about purchasing and consuming products that contained only natural ingredients (p. 2 lines 1-4; p. 3 lines 19-25).  It would have been obvious to one of ordinary skill in the art for 
Regarding the confection as free of egg as recited in claim 8, as Ogura does not require the use of eggs within the confection, the teachings of the prior art encompass or at least make obvious the confection as free of eggs.  To form the product of the prior art with the required ingredients as disclosed and without additional unnamed components would have been an obvious result of the practice thereof.  Additionally, Ummadi teaches that it was preferred by consumers to have frozen confections free of egg ingredients which were known allergens (p. 2 lines 13-17, 26-28; p. 12 lines 10-15; p. 14 lines 10-19).  It would have been further obvious to one of ordinary skill in the art for the confection of Ogura to be free of eggs in order to produce a preferred confection for consumers that was free of egg allergens in view of Ummadi.
Regarding the fat content of the ice cream as 3.0-11.0% as recited in claim 10, as discussed above Ogura teaches of a frozen confection which is in the form of ice cream and which can be made through conventional processes.  Arbuckle shows that commercial ice cream products had as low as 1% milk fat and as high as 20% milkfat (p. 35, table 4.1).  Arbuckle teaches that milkfat balances the mix, imparts a rich characteristic to the flavor, adds caloric value, and increases cost (pp. 36-37).  Ummadi teaches that ice cream may be full fat, low fat or non-fat, with a fat content of 0-20% (p. 7 line 29-p. 8 line 2; p. 14 lines 25-28).  It would have been obvious to one of ordinary 
Regarding the confection as comprising a pH adjusting agent to adjust the confection to a pH of 5.0-6.5 as recited in claim 13, Ummadi teaches acidification of an ice cream product with a pH adjusting agent to achieve a pH of 5.0-6.5 aids in achieving a superior product (abstract; p. 3 lines 26-27; p. 10 line 34-p. 11 line 24; p. 16 lines 24-26; p. 18 lines 22-25).  It would have been obvious to one of ordinary skill in the art for the ice cream product of Ogura to comprise a pH adjusting agent to adjust the pH of the confection to 5.0-6.5 in order to contribute to producing a superior product in view of Ummadi.
Further regarding the claimed ranges, it is noted that the prior art discloses overlapping ranges. It would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

Response to Amendment

The declaration under 37 CFR 1.132 filed December 20, 2021, is insufficient to overcome the rejection of claims 5, 8, 10, 11, 13 and 17 based upon Ogura as set forth in the last Office action because:  the arguments are not convincing, and the results shown in the specification are not commensurate in scope with the claims.
Declarant argues that Ogura is directed to a popsicle, which would have little to no overrun, not an ice cream (¶ 6).
This argument is not persuasive.  At [0018], Ogura states that the popsicle of their invention can have configurations including ice cream.  Therefore, to have provided the product of Ogura with an overrun is claimed is not considered to provide an unobvious contribution over the prior art where the overrun claimed is consistent with ice cream overrun reported in the prior art.
Declarant argues that the problem being solved by Ogura is different than that of the instant invention, and one of ordinary skill would not have looked to Ogura when concerned with the problem of barometric stability (¶¶ 7-10).
This argument is not persuasive.  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya,
Declarant argues that Ogura does not provide motivation to select pectin from the list of stabilizers disclosed (¶ 11).
This argument is not persuasive.  Where pectin is specifically taught as a stabilizer by Ogura as set forth above, it would have been obvious to have selected pectin as a stabilizer.  Further, the instant specification only shows results containing pectin or no pectin.  There are no comparisons with other stabilizers.  Therefore, it cannot be said that pectin provides an unexpected result compared with other stabilizers taught by Ogura. 
Declarant notes that the technical effects of the invention are “believed” to be because of the high ratio of amylopectin to amylose in tapioca starch, and the combination of tapioca starch with pectin provides an ice cream product having barometric pressure stability as well as good texture (¶¶12-19).
This argument is not persuasive.  As stated above, the instant specification contains no comparisons to ice creams prepared with any stabilizers other than the claimed tapioca starch and pectin.  While Declarant has included tables showing different pasting properties of different combinations of starches and hydrocolloids, these comparisons are not convincing to overcome the applied prior art given that the instant specification only shows combinations of tapioca starch and pectin in ice cream having a specific fat content and specific overrun.
Declarant argues that the presence of additional stabilizers, as shown in the examples of Ogura, would not meet the claims to a frozen aerated confection where tapioca starch and pectin are the only stabilizers (¶¶ 20-21).
This argument is not persuasive.  As stated in the Office Action mailed September 22, 2021, “Response to Arguments”, Ogura teaches a frozen confection [0018] comprising starch in combination with stabilizers, wherein the stabilizers “are preferably used alone…” [0011], the use of starch in combination with one of the disclosed stabilizers alone (i.e., a stabilizer system consisting of starch and a disclosed stabilizer, wherein the product does not comprise additional stabilizers), would have been encompassed or at least obvious over the teachings of the prior art.  This position is further supported as Ogura teaches the product “comprising starch and a stabilizer” (emphasis added) (claim 5).
Therefore, claims 5, 8, 10, 11, 13 and 17 continue to be rejected over the prior art as set forth above.

Response to Arguments

Applicant's arguments filed December 20, 2021, regarding the prior art rejections have been fully considered but they are not persuasive.
Applicant’s arguments repeat the arguments set forth in the Declaration filed December 20, 2021.  The Declaration was not found persuasive for the reasons set forth above in the “Response to Amendment” section.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791